Citation Nr: 1757859	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a foot condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from August 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for bilateral hallux valgus. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 Board hearing.  A transcript of that hearing has been associated with the claims file.



FINDING OF FACT

The Veteran's foot condition did not have its onset in service, nor is it otherwise causally connected to his service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a foot condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the following reasons, the Board finds that entitlement to service connection for the Veteran's foot disorder is not warranted.  

Medical evidence demonstrates the Veteran has a current foot disability; in a May 2011 VA examination, the Veteran was diagnosed with bilateral hallux valgus.  Thus, the first element of service connection (a current disability) has been met in this case.  

The Veteran's available service treatment records document complaints of and treatment for right foot pain in service.  An April 1971 service treatment record indicates that the Veteran sought treatment for pain in his right foot, and swelling, discoloration, and pain were noted in the first toe on his right foot; the records indicate a negative X-ray, and no conditions were noted.  Consequently, as the second element of service connection has also been met in this case (in-service event), this case turns on the nexus element.

As noted above, the Veteran underwent a May 2011 VA examination in connection with his claimed foot disorder, in which the examiner opined that the Veteran's hallux valgus is less likely than not caused or aggravated by service.  In support of that opinion, the VA examiner noted that a "[r]eview of records is silent in regards to hallux valgus while in service[,]" noting that the Veteran was seen once for acute and temporary right first toe complaints, but that there was no evidence of continuity of symptomatology of the right first toe in service or in close proximity to service.  The VA examination report indicates that the examiner conducted a thorough review of the claims file, and the rationale provided is consistent with the other evidence of record.  Accordingly, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302-04 (2008).

The Veteran has claimed that his current foot disorder is related to his complaints of right foot pain in service.  In his December 2011 notice of disagreement, the Veteran stated that his claimed foot condition was caused by or aggravated by shoe wear while in service, noting that he sought treatment for right foot pain in service and citing an article concerning hallux valgus that indicated that once a bunion is present, the condition slowly worsens over time.  Additionally, in the August 2017 Board hearing, the Veteran's representative stated that the Veteran fractured his toe in service, which caused arthritic changes to that joint, which then caused the hallux valgus in the right foot, and potentially in the left foot as well due to gait changes.  

However, the medical evidence of record does not support the Veteran's contentions.  While the Veteran's service treatment records indicate that he received treatment and an X-ray in connection with his complaints of right toe pain in service, there is no indication that the treating physicians diagnosed the Veteran with a bunion or a fracture.  The Board finds it particularly persuasive that x-ray images done of the Veteran's right toe at the time revealed no evidence of fracture or a bunion.  The only finding noted was pain.  No diagnosis was provided for any underlying condition causing the pain.  Thus, there is neither evidence of a fracture or of a bunion of the right toe in service.  

Ultimately, the preponderance of evidence is against the Veteran's claim for service connection for his foot disorder.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a foot condition is not warranted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


